Citation Nr: 1140824	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran had active duty service from September 1973 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the July 2007 rating decision denied a request to reopen a claim of service connection for PTSD, without reference to any other psychiatric disability.  The Board has, however, recharacterized the issue on appeal in order to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. 

The Veteran was initially denied service connection for a psychiatric disability, characterized as a nervous condition, in a June 1978 rating decision.  The denial was confirmed in a March 1979 rating decision issued upon receipt of the Veteran's service treatment records.  Subsequent unappealed determination letters, issued most recently in December 1983, continued the denial.  Then, in April 2004, the RO issued a rating decision denying service connection for PTSD.  The Veteran did not timely appeal that decision and it became final.  38 U.S.C.A. § 7105.  He then attempted to reopen his claim, which was denied in a July 2007 rating decision.  The Veteran submitted a July 2007 notice of disagreement and was issued an April 2008 statement of the case.  He then submitted a substantive appeal, VA Form 9, in May 2008. 

In the July 2007 rating on appeal, it appears that the RO adjudicated the issue on the merits.  However, given the procedural history as described above, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In May 2011, a Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file. 

The Board reopens the Veteran's psychiatric claim and the underlying service connection issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  A December 1983 determination letter, which denied the Veteran's psychiatric claim characterized as "nerves," is final. 

2.  An April 2004 rating decision, which denied the Veteran's PTSD claim, is final.

3.  The evidence received since the last final decision in December 1983 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a psychiatric disability, and raises a reasonable possibility of substantiating the claim. 

3.  Since the July 2007 rating decision, VA has issued a liberalizing law with respect to claims for PTSD, which took effect in July 2010. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

As the instant decision reopens the claim of service connection for a psychiatric disorder, to include PTSD, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time. 

Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) 

In general, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Moreover, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (2011). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (2011). 

Additionally, the evidentiary standard for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Initially, the Board notes-as cited above-that on July 13, 2010, VA liberalized the standard for verification of in-service stressors in PTSD claims.  The liberalizing nature of the regulatory change has in effect created a new basis of entitlement; as such, de novo review as to the PTSD portion of the Veteran's claim is appropriate, obviating application of 38 C.F.R. § 3.156, concerning new and material evidence. Spencer v. Brown, 4 Vet. App. 283 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board notes, however, as the Veteran's psychiatric disorder claim inherently also involves a claim characterized as nerves that was previously denied, a discussion of whether new and material evidence has been received as to that component of the claim is required.  In light of the evidence received since the final December 1983 denial, the Board finds that a reopening of the Veteran's psychiatric claim is warranted. 

The Board notes that the evidence of record at the time of the last final December 1983 determination letter failed to support a finding that such was the result of military service.  Specifically, service treatment records failed to demonstrate relevant treatment or complaints.  Post-service private records reflect treatment for psychiatric symptoms but did not relate them to active service.  Thus, the evidence received since December 1983 should directly relate to that fact. 

The Board notes that an August 1975 personnel record, received in August 2007, documents that the Veteran was disciplined for reporting to formation unshaven, with no name tag, and no unit crest.  Furthermore, in statements and testimony, the Veteran has indicated that his psychiatric condition "nervousness" started in service, and has continued to present.  

The Board notes that the personnel record, coupled with his statements and testimony constitutes new and material evidence as they relate directly to whether the Veteran's psychiatric disorder began during military service.  Moreover, such evidence is not duplicative or previously of record.  Finally, this evidence raises a reasonable possibility of substantiating the Veteran's psychiatric claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  Moreover, as the personnel record constitutes a service department record in existence but not associated with the claims folder at the time of the last final decision, reopening is also warranted pursuant to 38 C.F.R. § 3.156(c).

For the reasons expressed above, the claim of entitlement to service connection for a psychiatric disorder is reopened.  The merits of the issue will be addressed in the remand portion of this decision, to follow below.


ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder, to include PTSD is reopened, and to that extent only is the appeal granted.


REMAND

Regarding the PTSD aspect of the psychiatric claim, the Veteran reported that while he was stationed in Korea, his Company was stationed close to where the North Koreans captured the Pueblo.  He stated that he had been promoted to Acting Sergeant and that he was placed in charge of driving the truck out to the position.  He stated that some of his fellow comrades stepped on land mines and were fatally wounded.  He stated that he has experienced nervousness since that incident, which he reported as occurring in August 1975.  Moreover, he testified that during the full scale alert, he was in constant fear of hostile fire.  

The Veteran's DD-214 documents service in Korea; and that he was assigned to an artillery unit.  The Board finds his reports credible and concedes such stressors, as such appear to be consistent with his job duties and involve fear of hostile military activity.  The specific incident involving the landmine is also conceded.

Regarding a psychiatric disability other than PTSD, as noted, an August 18, 1975, personnel record documents that the Veteran reported to formation unshaven, without a name tag, and no unit crest.  The Veteran has indicated in statements and in testimony that he has experienced nervousness since the full scale alert, and has experienced such symptoms to the present.  He has testified that he was hospitalized within the first post-service year (1976) for a psychiatric disorder at Napa State Hospital.  (Notably, a January 1978 in-patient psychiatric hospitalization treatment record from Napa State Hospital documents that this was the first Napa State Hospital psychiatric admission for the Veteran; nevertheless, he was treated in 1977 by VA for schizophrenia according to J. W. T., M.D.'s April 1978 psychiatry note).

In light of the above evidence, the Board finds that a VA examination is necessary in this case and should be afforded the Veteran on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004). 

The Board further notes that the Veteran's complete service personnel records are not associated with the claims file and no attempts to obtain the complete records appear to have been undertaken (notably, the RO requested pages from the file). Thus, on remand, attempts to obtain and associate those records with the claims file should be made.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011). 

Finally, at the hearing, the Veteran testified that he has been receiving ongoing treatment for PTSD at VAMC Oakland.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  While the RO did not request additional treatment records from Napa State Hospital based on the fact that a January 1978 in-patient Napa record documents that was the Veteran's first admission, the Board requests that the RO attempt to obtain Napa State Hospital records, identified by the Veteran at the May 2011 hearing, dated in 1976. 



Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete updated (since January 2007) clinical records of any and all Oakland VAMC treatment or any other VA medical facility that has treated the Veteran, for his psychiatric condition and associate those documents with the claims file.

2. The Veteran should also be asked to provide an updated release for records, dated in 1976, from Napa State Hospital.  The Veteran should also be asked if he has had any additional private treatment for his psychiatric condition.  If so, he should identify the providers and submit releases for the records.  The RO should secure complete clinical pertinent records from the sources identified.  Any negative search should be noted in the record and communicated to the Veteran.

3. Attempt to obtain the Veteran's complete service personnel file through official sources.  If the records are unavailable and further attempts would be futile, the claims file should be so annotated and the Veteran notified of such.

4. Following the completion of the above to the extent possible, schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

5. Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found.  Also, the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If so, the examiner should note whether or not PTSD is based on the conceded stressor (i.e., constant fear of hostile fire, consistent with his job duties, as well as the incident involving a landmine explosion involving injury to other servicemen).

For any other diagnosed psychiatric disorder the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it is related to the Veteran's military service.  The examiner should also discuss the Veteran's claim that symptomatology began during service, as well as the August 1975 personnel record suggesting a possibility of manifestation during service (i.e., reporting to formation unshaven, etc.).

All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6. Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


